STATE OF MISSOURI,                                   )
                                                     )
          Plaintiff-Respondent,                      )
                                                     )
vs.                                                  )                 No. SD37032
                                                     )
LUTHER JOHN CHRISTIANSON, JR.,                       )                 Filed: April 5, 2022
                                                     )
          Defendant-Appellant.                       )

              APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                               The Honorable Mark A. Powell, Judge

AFFIRMED AND REMANDED WITH INSTRUCTIONS

          Luther John Christianson, Jr. (“Defendant”) was charged by felony information

with committing the following four offenses: one count of the class D felony of domestic

assault in the second degree in violation of section 565.073 (Count 1); one count of the

class D felony of endangering the welfare of a child in the first degree in violation of

section 568.045 (Count 2); one count of the class A misdemeanor of domestic assault in

the fourth degree in violation of section 565.076 (Count 3); and one count of the class D

felony of abuse or neglect of a child in violation of section 568.060 (Count 4). 1


1
    See sections 565.073, 568.045, 565.076 RSMo Cum.Supp. 2017, and 568.060. All statutory citations are
to RSMo 2016, unless otherwise indicated. All rule references are to Missouri Court Rules (2021). Full
names are redacted pursuant to section 595.226. Counts 1, 2, and 3 pertained to an incident that occurred

                                                     1
Following Defendant’s waiver of his right to a jury trial, the trial court found Defendant

guilty of misdemeanor domestic assault of his Child in the fourth degree (Count 3) and

guilty of felony abuse or neglect of his Child (Count 4), 2 and sentenced Defendant to

concurrent terms of one-year incarceration. Defendant appeals those convictions.

Defendant raises one point on appeal. Defendant argues the trial court abused its

discretion in overruling his objections and admitting into evidence the recording of a 911

call describing the 2018 domestic disturbance because the recording contained

inadmissible hearsay and violated the Confrontation Clause. We affirm because the

record supports that the challenged evidence was admissible under hearsay exceptions

and that the Confrontation Clause was not violated. We remand to the trial court for it to

correct clerical errors in a judgment nunc pro tunc.

                                Factual and Procedural Background

           Defendant does not challenge the sufficiency of the evidence to support his

convictions, and we limit our discussion of the facts to the evidence relevant to the 2018

incident involving Wife’s 911 call. “We relate the relevant facts in the light most

favorable to the verdict.” State v. Kleeschulte, 618 S.W.3d 246, 249 (Mo. App. S.D.

2021). Viewed from this perspective, the following evidence was adduced at trial.

           Defendant was married to Wife and had Child. 3 On December 18, 2018,

Defendant and Wife got into an argument as they were getting in their van to go to




on or about December 19, 2018, where Defendant allegedly assaulted his wife, H.C. (“Wife”), and stepped
on his son, L.C., III (“Child”). Count 4 pertained to an incident that occurred on or between December 20,
2017, and December 23, 2017, where Defendant allegedly struck Child’s face.
2
    The trial court found Defendant not guilty of Count 1 involving Wife and Count 2 involving Child.
3
    Defendant and Wife were married in May 2017 and had Child in August 2017.

                                                      2
Walmart. Defendant became frustrated and aggravated, announced that he wanted to go

by himself, and told Wife to go back in the house with the children. 4 Wife testified that

Defendant came back into the house yelling after Wife. At some point, Defendant

stepped on Child’s arm with his cowboy boot. Defendant grabbed Wife by her sweatshirt

and pushed her onto the couch while she was holding Child, who landed near the pillows.

Defendant continued to hold Wife down and put more pressure on her chest until she

could no longer breathe. There were red marks on Wife’s lower neck and collarbone

region from Defendant holding her down and applying pressure on her chest area.

             Wife called Springfield Greene County 911, identified herself by her first name

and later identified herself as Defendant’s Wife. A recording of this call was admitted

into evidence and played for the trial court. The recording reflected the following. Wife

reported to the 911 dispatcher that Defendant put his hands on her throat and slammed

her onto the couch. Defendant could be heard coming back into the house in the

background of the 911 call, yelling “pack your shit and get out of my house” and “I’m

seeing a lawyer, we’re getting a divorce. I’m done with you.” Wife was shaken, upset,

and emotional during the phone call. Wife began to sob as she reported that Defendant

had stepped on Child’s arm.

           Greene County Sheriff’s Department Deputy Meggan Hartman (“Deputy

Hartman”) responded to the scene at Defendant and Wife’s home in reference to an

ongoing domestic disturbance. Wife told Deputy Hartman that she and Defendant were

getting ready to go to Walmart, but they had been arguing when she decided to go back in

the house because she did not want to be around Defendant. Wife told Deputy Hartman



4
    Wife had another child from a prior relationship who also lived in the home.

                                                       3
that Defendant followed her back into the home, placed his hands around her neck,

pushed her onto the couch, and choked her to the point that she was unable to breathe.

Deputy Hartman testified Wife told her Defendant had stepped on Child’s arm. Wife

also told Deputy Hartman that Defendant had pushed Wife in September 2018. Deputy

Hartman observed red marks around Wife’s collarbone and neck region. The red marks

on Wife’s collarbone and neck region were photographed and admitted into evidence at

trial. Deputy Hartman also observed that Child had a “little almost triangular red mark

on his shoulder” that appeared to be “fresh or recent[.]” Child was photographed and the

photos were entered into evidence. 5 Wife signed a statement saying that Defendant

stepped on Child’s arm and put his hands on her neck. However, at trial while in the

presence of Defendant, Wife recanted her statements that Defendant stepped on Child

and testified that Defendant did not step on Child, but rather stepped by or near Child’s

arm. 6 Wife also testified that Child did not have that mark on him earlier that day when

she dressed him and claimed at trial that she did not know how Child got the mark. Wife

also testified at trial that Defendant did not choke her, but rather he pushed her down and

applied pressure to her chest at the bottom of her throat. Wife testified that Defendant

did push hard enough on her chest to restrict her ability to breathe and that the scratch

marks in her neck area were due to Defendant’s long nails.




5
    Photographs of Child’s injuries that were admitted into evidence as exhibits at trial were not made a part
of the record on appeal. The exhibits were described in both Wife’s and Deputy Hartman’s testimony.
6
    Wife claimed at trial that she made up the story about Defendant stepping on Child’s arm to get him in
trouble. However, she acknowledged she was still married to Defendant, still cared about him, did not
want to get him in trouble, and did not want him to go to jail. Wife also admitted that her memory was
better closer in time to the incidents than it was at trial.

                                                          4
       Prior to trial, Defendant filed a Motion in Limine to exclude admission of the 911

recording. The trial court denied the motion. At trial, Defendant renewed his objection

that the 911 recording was inadmissible hearsay, that he did not believe that it qualified

as an excited utterance exception to the hearsay rule, and that the contents of the

recording contained testimonial statements constituting inadmissible hearsay. The trial

court overruled Defendant’s objection and admitted the 911 recording.

       Defendant testified in his own defense at trial that the December 2018 incident

began when he and Wife were arguing and getting ready to go to Walmart. Defendant

testified that he got mad, frustrated, and aggravated with Wife and told her to stay home.

Defendant claimed that Wife ripped Child out of his car seat, slammed the side door

closed, hit the passenger window, and started punching the windshield. Defendant

followed her into the home claiming he was upset with Wife as she could have shattered

the windshield and hurt Child. Defendant admitted that he told Wife “she needs to calm

the fuck down” upon entry into the house. Defendant denied Wife was holding Child,

but did not remember where Child was in the commotion. Defendant testified that as the

“frustration got higher” Wife pushed him, so he grabbed Wife’s sweatshirt, pushed Wife

onto the couch, and held her there to calm her down and get her to quit hitting him. He

denied ever grabbing Wife’s throat.

       Defendant testified he was wearing square toe cowboy boots on the night of the

incident, but denied stepping on Child. When asked whether it was possible that he

stepped on Child without knowing it, Defendant replied, “I don’t know.”




                                             5
       Defendant also admitted in his testimony that he left the house right after the

incident, came back shortly thereafter, and could be heard on the 911 call telling Wife to

leave his house, that he was getting a lawyer, and that he wanted a divorce.

       The trial court found Defendant guilty of Count 3, domestic assault in the fourth

degree, for stepping on Child in December 2018, and Count 4, abuse or neglect of a child,

for striking Child in December 2017. The trial court found Defendant not guilty of Count

1, domestic assault in the second degree, and Count 2, endangering the welfare of a child

in the first degree. The court sentenced Defendant to concurrent terms of one-year

incarceration for both Counts 3 and 4. Defendant appeals his convictions of Counts 3 and

4.

                                    Standard of Review

       The trial court’s decision to admit evidence is reviewed for abuse of discretion.

State v. Williams, 548 S.W.3d 275, 287 (Mo. banc 2018). The trial court’s evidentiary

ruling “‘will not be disturbed unless it is clearly against the logic of the circumstances.’”

Id. (quoting State v. Prince, 534 S.W.3d 813, 818 (Mo. banc 2017)). Defendant bears

the burden of overcoming the presumption that a discretionary ruling is correct. State v.

Gott, 523 S.W.3d 572, 578 (Mo. App. S.D. 2017). “‘We further note that we review for

prejudice, not mere error, and will reverse only if the error was so prejudicial that it

deprived the defendant of a fair trial.’” State v. Burge, 596 S.W.3d 657, 661 (Mo. App.

S.D. 2020) (quoting State v. Bumbery, 492 S.W.3d 656, 665 (Mo. App. S.D. 2016)). We

review whether a defendant’s constitutional rights were violated de novo. State v.

March, 216 S.W.3d 663, 664-65 (Mo. banc 2007).




                                              6
                                                  Discussion

           In his only point on appeal, Defendant contends that Wife’s statements in the 911

recording are hearsay statements in violation of the Confrontation Clause and should not

have been admitted into evidence. Defendant abandons his Confrontation Clause

objection because Wife testified at trial, and now only raises common law hearsay. 7 In

this case, Wife did testify at trial, but her statements regarding the domestic altercation

involving her and Child were introduced into evidence through her conversation with the

911 dispatcher. These statements were out-of-court statements used to prove the truth of

the matter asserted – that Defendant stepped on Child and choked Wife. Therefore, the

statements made on the 911 recording are hearsay.

           Any out-of-court statement used to prove the truth of the matter asserted and that

depends on the veracity of the statement for its value is hearsay. State v. Kleeschulte,

618 S.W.3d 246, 250 (Mo. App. S.D. 2021). Generally, hearsay is not admissible unless



7
    Although Defendant expressly abandons his Confrontation Clause claim, he later argues in his brief that
Wife’s statements to the 911 operator were testimonial hearsay “bringing the Confrontation Clause into
play.” However, Crawford v. Washington, 541 U.S. 36 (2004), and subsequent Missouri cases state:
           [w]here[,] as here, “the declarant appears for cross-examination at trial, the Confrontation
           Clause places no constraints at all on the use of his prior testimonial statements.”
           [Crawford, 541 U.S. 36 at 59 n.9, 124 S.Ct. 1354, 158 L.Ed.2d 177.] “The Clause does not
           bar admission of a statement so long as the declarant is present at trial to defend or explain
           it.” Id. “Where the declarant is not absent, but is present to testify and to submit to cross-
           examination, our cases, if anything, support the conclusion that the admission of his out-
           of-court statements does not create a confrontation problem.” [California v. Green, 399
           U.S. 149, 162, 90 S.Ct. 1930, 26 L.Ed.2d 489 (1970).] “[T]he Confrontation Clause is not
           violated by admitting a declarant’s out-of-court statements, as long as the declarant is
           testifying as a witness and subject to full and effective cross-examination.” [Id. at 158, 90
           S.Ct. 1930.]

State v. Kleeschulte, 618 S.W.3d 246, 251–52 (Mo. App. S.D. 2021) (quoting State v. Howell, 226 S.W.3d
892, 896 (Mo. App. S.D. 2007)). In this case the Confrontation Clause was not violated because Wife, the
declarant, testified at trial and Defendant had ample opportunity to cross-examine Wife effectively. See id.
at 252.

                                                         7
it falls within a recognized exception. Id. Here, the State argues Wife’s statement to the

911 dispatcher, that Defendant stepped on Child, made in the immediate aftermath of the

incident, was an excited utterance. The excited utterance exception applies when:

       (1) a startling event or condition occurs; (2) the statement is made while the
       declarant is still under the stress of the excitement caused by the event and
       has not had the opportunity to fabricate the story; and (3) the statement
       relates to the startling event. The essential test for admissibility of a
       spontaneous statement or excited utterance is neither the time nor place of
       its utterance but whether it was made under such circumstances as to
       indicate it is trustworthy. When statements are made under the immediate
       and uncontrolled domination of the senses, and during the brief period when
       considerations of self-interest could not have been fully brought to bear by
       reasoned reflection, the utterance may be taken as trustworthy and received
       as testimony.

Gott, 523 S.W.3d at 577 (internal quotations and citations omitted).

       Defendant argues that Wife’s statement was not an excited utterance, and

therefore should not have been admitted by the trial court under the excited utterance

exception to the hearsay rule. Defendant states Wife had the opportunity to calm down

by the time she spoke to the 911 operator and that Wife was no longer under the

“immediate and uncontrolled domination of her senses.” This Court disagrees with

Defendant’s argument in that regard. The record clearly reflects that the trial court’s

decision allowing Wife’s statements to the 911 dispatcher into evidence as an exception

to the hearsay rule was not against the logic of the circumstances. Here, Wife

immediately called 911 after Defendant was involved in a physical altercation with Wife,

stepped on Child, and “stormed” out of their home. When Wife made the statements

admitted into evidence through the 911 recording, Wife sounded shaken, upset, and

emotional as she described Defendant putting his hands on her throat. Defendant can be

heard re-entering the home in the background of the 911 call and yelling: (1) “pack your



                                             8
shit and get out of my house,” (2) “I’m seeing a lawyer, we’re getting a divorce,” and (3)

“I’m done with you,” his voice becoming louder as he got closer to Wife. Wife began

sobbing as she told the 911 dispatcher that Defendant had stepped on Child. Defendant

admitted in his testimony that he left the house following the incident, returned, and

could be heard on the 911 call telling Wife to leave his house, that he was getting a

lawyer and that he wanted a divorce. These statements, coupled with Wife’s mental

state, behavior, and tone of voice, signal that Wife was under the “‘immediate and

uncontrolled domination of [her] senses as a result of the shock produced by the

event.’” State v. Kemp, 212 S.W.3d 135, 147 (Mo. banc 2007) (quoting State v.

Strong, 142 S.W.3d 702, 718 (Mo. banc 2004)). Wife’s mental state and the statements

she made to the 911 dispatcher all support a reasonable inference that she was under the

immediate and uncontrolled domination of her senses. See Kleeschulte, 618 S.W.3d at

250 (where a reasonable inference victim was under the immediate and uncontrolled

domination of her senses in similar circumstances). Wife’s statements to the 911

dispatcher can be taken as expressing Wife’s true beliefs as to what occurred on the night

of the incident. See Kemp, 212 S.W.3d at 147 (where statements in similar circumstances

could be taken as expressing a victim’s true belief). Therefore, there is a sufficient

indicia of trustworthiness from these circumstances to admit Wife’s statements and allow

the fact-finder to determine the weight they deserve. Kleeschulte, 618 S.W.3d at 250.

       Moreover, “a prior inconsistent statement of any witness testifying in the trial of a

criminal offense shall be received as substantive evidence, and the party offering the prior

inconsistent statement may argue the truth of such statement.” Section 491.074;

Kleeschulte, 618 S.W.3d at 250. Even though a witness disaffirms statements under



                                              9
oath, section 491.074 permits the trial court to receive prior inconsistent statements of a

witness. State v. Garner, 14 S.W.3d 67, 73 (Mo. App. E.D. 1999). Where a witness is

present in court and subject to cross-examination, the “admission of such inconsistent

statements does not violate the confrontation clauses of the Missouri or the Federal

constitution.” Id. “The only necessary foundation for the admission of the statement

pursuant to this statute is the inquiry of whether the witness made the statement, and

whether the statement is true.” Id. As soon as the inconsistency appears from the

testimony, inconsistent statements may be used and are admissible as substantive

evidence. State v. Martinez, 407 S.W.3d 669, 673 (Mo. App. S.D. 2013). It is

undisputed by both parties that Wife testified at trial. Wife admitted in testimony that she

told the 911 dispatcher that Defendant stepped on Child, and then subsequently denied

that the statement was true at trial, claiming instead Defendant stepped near Child but not

on Child. Wife’s admission at trial that she told the 911 dispatcher that Defendant

stepped on Child and her subsequent denial of that fact was sufficient foundation for the

911 recording to come into evidence as a prior inconsistent statement. Id. The trial court

did not abuse its discretion in admitting the 911 recording.

       Furthermore, a reversal based upon improper admission of evidence in a court-

tried case is “nearly impossible” to obtain. State v. Taylor, 504 S.W.3d 116, 123 (Mo.

App. E.D. 2016). There are “fundamental evidentiary implications” when a defendant

chooses to try his case before a judge rather than a jury. Id. Even if Wife’s statements to

the 911 dispatcher were inadmissible hearsay, a presumption exists that the admission of

inadmissible evidence does not constitute prejudicial error and the trial judge was not

influenced by that evidence unless the record makes it clear that the trial court considered



                                             10
and relied upon the inadmissible evidence. State v. Coaston, 609 S.W.3d 527, 530 (Mo.

App. S.D. 2020). Defendant has failed to demonstrate that the challenged evidence

diverted the trial court’s attention from the issues to be resolved or inflamed the fact-

finder. Id.

       In fact, other evidence admitted at trial supported the trial court’s verdicts in this

case. Photographs depicting a triangular imprint on Child’s shoulder similar to a boot

pattern were before the court and Wife testified that the mark was not present when she

dressed Child earlier in the day. In addition, Deputy Hartman testified that Wife reported

to her Defendant stepped on Child, and that Deputy Hartman personally observed a

“fresh or recent[,]” triangular mark on Child’s shoulder right after the incident.

Defendant admitted he was wearing cowboy boots, that emotions were elevated when he

grabbed Wife by her sweatshirt, and that he did not know where Child was or if he

stepped on Child during the altercation. Defendant is unable to meet his burden on

appeal to show that the alleged abuse of discretion warrants reversal because there is no

reasonable probability that the admission of the 911 recording was outcome

determinative. State v. Gyunashev, 592 S.W.3d 836, 840 (Mo. App. E.D. 2020). In light

of Child’s injuries, we are not persuaded that there is a reasonable probability the trial

court would have found Defendant not guilty but for the admission of the 911 recording.

Id. Furthermore, Wife’s statement that Defendant stepped on Child was cumulative to

her own direct testimony that she told the 911 dispatcher and Deputy Hartman that

Defendant stepped on Child. Evidence that is cumulative to other properly admitted

evidence is not prejudicial. State v. Simms, 630 S.W.3d 870, 886 (Mo. App. W.D. 2021).




                                             11
We find that the trial court did not abuse its discretion in admitting the 911 recording.

Defendant’s only point is denied.

       We note that the trial court’s judgment contains clerical errors so that the

judgment does not adequately reflect the trial court’s verdicts handed down in this case.

Specifically, the judgment reflects Counts 1 and 2 were “Dismissed by Prosec/Nolle

Pros” and Counts 3 and 4 were guilty pleas. The record reflects that on January 24, 2020,

the trial court made its oral pronouncement of the trial court’s verdicts. The trial court’s

docket entry made on the same date mirrors the oral pronouncement and stated the court

found Defendant not guilty on Counts 1 and 2 and guilty on Counts 3 and 4. In a

criminal case, clerical errors in a judgment “‘may be corrected by an order nunc pro

tunc if the written judgment does not reflect what actually was done.’” State v. Smith,

579 S.W.3d 284, 290 (Mo. App. S.D. 2019) (quoting State v. Moore, 518 S.W.3d 877,

889 (Mo. App. E.D. 2017) and citing Rule 29.12(c)); see also State v. Lemasters, 456

S.W.3d 416, 425-26 (Mo. banc 2015) (holding that a nunc pro tunc order was appropriate

where the written judgment did not accurately reflect what happened during a trial and

subsequent sentencing). Because the trial court’s written judgment does not accurately

reflect the trial court’s verdicts, we must remand this case with instructions to the trial

court to enter a judgment nunc pro tunc.

                                         Conclusion

       The trial court’s judgment is affirmed. We remand solely for the trial court to

enter a judgment nunc pro tunc correctly reflecting the trial court’s verdicts in Counts 1

and 2 as not guilty and Counts 3 and 4 as guilty.




                                              12
JENNIFER R. GROWCOCK, J. – OPINION AUTHOR

MARY W. SHEFFIELD, P.J. – CONCURS

DON E. BURRELL, J. – CONCURS




                                13